PER CURIAM.
By the provisions of rule 34, exhibits shall not be printed at length unless the judge or referee so direct. Clearly this refers to the judge or the referee before whom the case was tried. As it appears that the surrogate has not exercised his discretion in this matter, this motion is denied, without costs, with leave to apply to the surrogate for such direction as he may think proper. If this application were properly before us, we see no reason why it should not be granted. See, also, 86 Misc. Rep. 176, 149 N. Y. Supp. 124.